BARKETT, Justice.
We have for review the decision of the Fifth District Court of Appeal in State v. R.L.B., 467 So.2d 818 (Fla. 5th DCA 1985), which expressly conflicts with the Third District’s holding in State v. C.C., 449 So.2d 280 (Fla. 3d DCA 1983), approved, 476 So.2d 144 (Fla.1985). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
Petitioner entered a plea of guilty to a retail theft charge in the juvenile division of the circuit court. The trial court withheld adjudication of delinquency and directed the state to file a petition for delinquency. The judge subsequently dismissed the cause after determining that the state had failed to file the delinquency petition as directed. On appeal, the Fifth District reversed the trial court’s order of dismissal.
Petitioner challenges the Fifth District’s ruling by arguing (1) that the state has no right to appeal an adversé order in a juvenile proceeding, and (2) that an appellate court cannot afford review to the state by way of certiorari when the state has no statutory or other cognizable right to appeal. We have recently and unequivocally endorsed both contentions raised by petitioner. See D.A.E. v. State, 478 So.2d 815 (Fla.1985); Jones v. State, 477 So.2d 566 (Fla.1985); State v. G.P., 476 So.2d 1272 (Fla.1985); State v. C.C., 476 So.2d 144 (Fla.1985).
Accordingly, the decision of the district court of appeal is quashed with directions to dismiss the state’s appeal.
It is so ordered.
ADKINS, OVERTON, McDONALD, EHRLICH and SHAW, JJ., concur.
BOYD, C.J., concurs in part and dissents in part with an opinion.